Citation Nr: 0316694	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-06 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from April 1944 to September 
1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 decision by 
the RO.  The Board remanded the appeal to the RO for 
additional development in September 2001.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The immediate cause of the veteran's death on July [redacted], 
2000 is shown to have been the result of acute myocardial 
infarction due to coronary artery disease.  

3.  The veteran's coronary artery disease was first 
clinically demonstrated many years after service.  

4.  At the time of death, the veteran's service-connected 
disabilities included anxiety reaction, rated 30 percent 
disabling; residuals of a gunshot wound to the right leg, 
involving Muscle Group XV, rated 20 percent disabling, and 
residuals of a gunshot wound to the left leg, involving 
Muscle Group XV, rated noncompensably disabling.  

5.  A disability of service origin did not cause or play any 
part in the veteran's death.  




CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312, 3.159, 3.326 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  

In this case, the appellant was notified of the enactment of 
the VCAA by the Board in September 2001, and by letter in 
February 2002.  She was notified of VA's duty to assist under 
the newly enacted legislation and that she could submit 
additional evidence.  She was advised of the evidence that 
had already been obtained in the statement of the case, 
issued in May 2001, and the supplemental statement of the 
case (SSOC), issued in February 2003.  The Board remanded the 
appeal in September 2001 to assist her in the development of 
her claim under VCAA, and to obtain additional evidence, 
including the veteran's terminal hospital records.  At that 
time, the appellant was advised that she could submit 
additional information.  The appellant was afforded an 
opportunity to testify at a personal hearing, but declined.  
All pertinent VA and non-VA records have been obtained and 
associated with the claims file.  The appellant has been 
given every opportunity to provide evidence to support her 
claim, and all notification and development actions needed to 
render a fair decision on the issue has been accomplished.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the issue on appeal.  

Laws & Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
cardiovascular disease, if manifested to the required degree 
within a prescribed period from the veteran's separation from 
active duty; or one that is proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) 
(2002).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2002).  

Factual Background

The appellant contends, in essence, that the veteran's 
coronary artery disease and subsequent death from an acute 
myocardial infarction was caused or otherwise aggravated by 
the service-connected gunshot wounds to his lower 
extremities.  

At the time of death, the veteran was service connected for 
residuals of a gunshot wound to the right leg, involving 
Muscle Group XV, rated 20 percent disabling; residuals of a 
gunshot wound to the left leg, involving Muscle Group XV, 
rated noncompensably disabling, and anxiety reaction, rated 
30 percent disabling.  

The service medical records show that the veteran sustained 
gunshot wounds to both thighs in March 1945.  The long 
saphenous vein was severed in the right leg and lacerated on 
the left.  The wounds were debrided and dressed and he was 
subsequently transferred to an evacuation hospital where the 
ends of the severed vessel were ligated wide.  A hospital 
report in July 1945 showed his gunshot wounds were healed and 
he was subsequently separated from service, due primarily to 
his anxiety neurosis.  

On VA examination in June 1946, there were cicatrices on the 
upper anterior aspects of both thighs with moderate loss of 
subcutaneous tissue.  There was no edema in either extremity 
and functional activity appeared normal.  There was no 
evidence of circulatory impairment.  The diagnoses included 
multiple cicatrices of both thighs which was considered 
mildly disabling.  

Similar findings were noted on VA examinations in October 
1947 and 1952.  Additional findings on the 1952 examination 
included some loss of underlying muscle tissue in the right 
leg with some weakness on adduction.  Dorsalis pedis and 
posterior tibial pulses were good, and there was no evidence 
of swelling.  His cardiovascular system was normal with blood 
pressure readings of 124/74, 120/76, and 116/80.  

Thereafter, medical records associated with the file are 
dated beginning in the 1990's.

VA medical records show that the veteran was seen for 
bilateral leg pain on several occasions in 1996.  A duplex 
Doppler arterial study of the veteran's lower extremities in 
September 1996 was normal.  A September 1996 consultation 
report note a history of borderline diabetes.  

VA chest x-ray studies in May 1991 and October 1999 showed 
the veteran's heart size was within normal limits and there 
was no evidence of acute disease.  

The veteran was admitted to the Jamestown Memorial Hospital 
in November 1999, complaining of bilateral leg pain.  
Following evaluation, the diagnoses included possible lumbar 
stenosis, grade II retroscolosis of L3, degenerative disc 
disease  and osteophytosis of the lumbar spine.

In June 2000, the veteran was admitted to the University of 
Pittsburgh Medical Center (UPMC) on transfer from Jamestown 
Memorial Hospital with acute myocardial infarction and 
cardiogenic shock.  He had no significant cardiac history.  
According to his family, he had not been feeling well for 
several days when he developed acute chest pains and 
shortness of breath while mowing the lawn.  He was brought to 
the emergency room where he collapsed and became apneic and 
pulseless.  He was subsequently transferred to UPMC where 
catheterization showed a significant three vessel disease, 
including new occlusion of the left circumflex, and an 80 to 
90 percent occlusion of LAD, which appeared to be new, and 
total occlusion of the right coronary artery which appeared 
to be old.  He underwent left circumflex angioplasty and 
stent placement which improved flow in the left circumflex.  
However, subsequent diagnostic studies showed very low 
ejection fractions requiring repeat catheterization and LAD 
stenting.  On July 4, 2000, the veteran had an episode of 
tachycardia and then abrupt bradycardia where his heart rate 
dropped into the 50's.  A pulse could not be obtained and the 
veteran subsequently expired.  An autopsy was not performed, 
at the request of the family.  

At the direction of the Board in September 2001, the appeal 
was referred to the RO for a medical opinion as to the 
etiology of the veteran's myocardial infarction and coronary 
artery disease, and its relationship to his service-connected 
disabilities.  The examiner indicated that he had reviewed 
the claims file and included a description of the veteran's 
medical history.  He noted that arterial duplex studies in 
1996 showed no evidence of arterial occlusion.  However, when 
the veteran suffered the myocardial infarction in 2000, there 
was evidence of significant coronary artery disease and 
arterial occlusion.  The examiner opined that the veteran's 
service-connected disabilities did not cause or otherwise 
contribute to his death.  


Analysis

The appellant does not claim nor do the service medical 
records show any evidence of treatment or diagnosis of any 
heart disease, including coronary artery disease in service, 
within a year thereafter, or for several decades after his 
discharge from service in 1945.  Thus, there is no basis upon 
which to conclude that his coronary artery disease was 
incurred in or aggravated during military service, including 
on a presumptive basis.  

The question remaining is whether the residuals of gunshot 
wounds to the legs or his anxiety neurosis contributed 
substantially or materially to cause death.  In this regard, 
the Board notes that the appellant has not presented any 
evidence showing a relationship between the veteran's 
service-connected disabilities and his coronary artery 
disease or myocardial infarction.  The appellant, as a 
layperson, is not competent to offer an opinion as to medical 
causation or etiology.  Epps v. Brown, 9 Vet. App. 341 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Franzen v. Brown, 9 Vet. App. 235 (1996).  

The claims file, including the veteran's terminal hospital 
records was reviewed by a VA physician for the specific 
purpose of determining the etiology of the veteran's demise.  
After a comprehensive review of the medical records, the 
examiner concluded that the veteran's service-connected 
disabilities did not play any role in contributing to his 
death.  In the absence of competent medical evidence to the 
contrary, the Board finds that reliance on the VA physician's 
opinion is warranted in this case.  See Gabrielson v. Brown, 
7 Vet. App. 36 (1994).  Accordingly, service connection for 
the cause of the veteran's death is denied.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

